[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                       DECEMBER 20, 2011
                                    No. 10-14849
                                                                           JOHN LEY
                              ________________________
                                                                            CLERK

                          D. C. Docket No. 2:07-cv-1698-SLB


DEBORAH LEETH,

                                                                          Plaintiff-Appellant,
                                            versus

TYSON FOODS, INC.,

                                                                        Defendant-Appellee.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                    (December 20, 2011)


Before DUBINA and COX, Circuit Judges, and HUNT,* Judge.

PER CURIAM:




       *
         Honorable Willis B. Hunt, Jr., United States District Judge for the Northern District of
Georgia, sitting by designation.
      Deborah Leeth, an African-American woman, works at a chicken plant in

Alabama owned and operated by Tyson Foods, Inc. Leeth sued Tyson asserting a

claim under the Americans with Disabilities Act, 42 U.S.C. § 12112, as well as claims

of race discrimination, sex discrimination (harassment), and retaliation brought under

Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e-2, 2000e-3(a). She conceded

her ADA claim in the district court and she does not challenge the dismissal of her

race discrimination claim. In her appeal, she contends that the district court erred in

granting Tyson’s motion for summary judgment on her sexual harassment and

retaliation claims because genuine issues of material fact remain.

      Having considered the parties’ arguments, we affirm.

                                I. BACKGROUND

      Leeth began working at the Tyson plant in 1985. In 1999, Leeth was promoted

to be a Hazardous Analysis Critical Control Points (“HACCP”) technician, which

required her to conduct tests such as checking for fecal matter and checking

temperatures. The only other HACCP technician working on Leeth’s shift was a

caucasian woman named Ann Rutherford. As is stated in the written HACCP

technician job description, Leeth and Rutherford were sometimes assigned to perform

other tasks because of staffing shortages, and, as is the nature of chicken processing,

some of those tasks were not pleasant.

                                          2
      In her complaint, Leeth claimed that the superintendent for her shift, Lester

Bailey, sexually harassed her from the time that she started working at the plant in

1985 until she filed her EEOC complaint in 2005. Leeth makes the following

allegations about Bailey: When Leeth entered Bailey’s office, he tried to pull her onto

his lap. Bailey made comments to Leeth that he wanted to “ram his tongue down her

throat” and if “I could just get your tongue, I would suck it out of your mouth.”

Bailey approached Leeth at work and told her he was going visit her at home. Bailey

dropped by Leeth’s house uninvited, and Leeth did not answer the door, later telling

Bailey that she had been showering and did not hear him. Bailey responded that she

could have let him in so that he could watch her shower. Bailey called Leeth on the

phone on numerous occasions, and while many of these conversations were simply

friendly in nature, he would sometimes ask Leeth to go out with him or meet him at

a hotel. On one occasion, Bailey told Leeth that if she were not married “[she] would

have been his; he would have done got with [her].” Leeth informed Bailey that she

was not interested in his advances.

      When Leeth handed something to Bailey at work he would always try to feel

her hand. Bailey asked Leeth, over the telephone and in person, “Do you know what

I can do to you?” Leeth understood these comments to be sexual in nature. Bailey

followed Leeth around the plant and she would try to get away from him. Employees

                                           3
noticed Bailey being overly nice to Leeth for a period of time, and apparently one

employee anonymously called and complained to the Tyson’s hotline about the

matter. It was common knowledge around the plant that Bailey was interested in

Leeth.

         Bailey is referred to as “Big Daddy Love” throughout the plant. Bailey told

supervisors his “street name” was “Big Daddy Love.” Bailey has a tag on his vehicle

that he drives to work that says “Big Daddy Love.”

         Leeth’s direct supervisor, Ann Ratliff, asked Leeth whether Bailey was

bothering her. Leeth responded that Bailey was “kind of hitting a nerve,” but Leeth

did not otherwise press the matter or give any details about Bailey’s conduct. Ratliff

also testified in her deposition that on another occasion Leeth told her that Bailey had

called her and asked her out. Ratliff indicated that Tyson’s internal policies likely

required her to follow up on Leeth’s statement, but she did nothing because Leeth had

specifically asked her not to. Leeth later told Ratliff that Bailey had stopped calling

her.

         Leeth was sometimes required to work “on the line,” meaning that she would

not do her HACCP technician job but was required to perform tasks that were less

pleasant. Leeth contends that when Bailey required her to work on the line, Bailey

was retaliating against her for not giving in to his advances.

                                           4
      On several occasions, Leeth complained of pain in her arms and hands. When

she made such complaints, her superiors would send her to the staff occupational

therapy nurse or to a doctor. On one occasion, the doctor reported that there was

nothing wrong with her, and he approved her for full duties. Another time the doctor

restricted her to jobs that would not require her to lift her arms above her shoulders.

Leeth claims that Bailey once assigned her to a task that he knew she could not

perform because of the pain in her hands. After she refused to do that task, her

supervisors reprimanded her and suspended her without pay for three days. When she

returned from her suspension still unable to perform the more-difficult line work, she

was placed on leave until she was cleared by a physician to do the work.

      Leeth also complained to her supervisor, Ratliff, about race discrimination.

Leeth’s complaints were rather vague and generally related to the fact that she felt

that she was made to perform certain tasks because of her race and that someone

(who, Leeth later admitted, never existed) told Leeth something to the effect that

management wanted to remove her from her job because of her race. Ratliff

investigated the matter, and Leeth later wrote a statement in which she acknowledged

that her concerns had been addressed and that she was satisfied about the outcome.

However, according to Leeth, the superior later retaliated against her by assigning

her to unpleasant tasks and by participating in her reprimand and suspension.

                                          5
       The district court concluded that the alleged sexual harassment was not

actionable because there was no evidence that the conduct so altered Leeth’s work

environment that it unreasonably interfered with her job performance. The court

further concluded that, even if the conduct were actionable, Tyson was entitled to

summary judgment on the claim based on the Faragher/Ellerth1 defense – Leeth did

not suffer any tangible adverse employment action, Tyson had an anti-harassment

policy in place, and Leeth failed to take advantage of that policy. The district court

also concluded that Leeth had failed to establish a claim of retaliation because she

never engaged in any protected activities.

                                      II. DISCUSSION

       “This court reviews a district court’s entry of summary judgment de novo,

applying the same legal standards used by the district court.” Galvez v. Bruce, 552

F.3d 1238, 1241 (11th Cir. 2008). Summary judgment is appropriate where “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); Swisher Int’l., Inc. v. Schafer, 550 F.3d 1046,

1050 (11th Cir. 2008). “In making this determination, we . . . draw[ ] all reasonable




       1
         See Faragher v. City of Boca Raton, 524 U.S. 775, 118 S. Ct. 2275, 141 L. Ed. 2d 662
(1998); Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998).

                                                 6
inferences in the light most favorable to the nonmoving party.” Damon v. Fleming

Supermarkets of Fla., Inc., 196 F.3d 1354, 1358 (11th Cir. 1999).

A. Hostile Work Environment

      To establish a hostile work environment claim under Title VII, an employee

must show:

      (1) that he or she belongs to a protected group; (2) that the employee has
      been subject to unwelcome sexual harassment, such as sexual advances,
      requests for sexual favors, and other conduct of a sexual nature; (3) that
      the harassment must have been based on the sex of the employee; (4)
      that the harassment was sufficiently severe or pervasive to alter the
      terms and conditions of employment and create a discriminatorily
      abusive working environment; and (5) a basis for holding the employer
      liable.

Mendoza v. Borden, Inc., 195 F.3d 1238, 1245 (11th Cir. 1999) (en banc).

      In Faragher v. City of Boca Raton, 524 U.S. 775, 118 S. Ct. 2275, 141 L. Ed.

2d 662 (1998) and Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 118 S. Ct. 2257,

141 L. Ed. 2d 633 (1998), the Supreme Court clarified the circumstances under which

an employer can be held vicariously liable for a hostile work environment created by

a supervisor. Madray v. Publix Supermarkets, 208 F.3d 1290, 1296 (11th Cir. 2000).

If the plaintiff has not suffered an adverse, tangible employment action as a result of

the harassment, the employer may establish the Faragher/Ellerth affirmative defense

by demonstrating “(a) that the employer exercised reasonable care to prevent and



                                          7
correct promptly any sexually harassing behavior, and (b) that the plaintiff employee

unreasonably failed to take advantage of any preventive or corrective opportunities

provided by the employer or to avoid harm otherwise.” Id. at 1296-97 (internal

quotation omitted).

      We agree with the district court that Leeth failed to present evidence sufficient

to establish that the alleged harassment was sufficiently severe or pervasive to alter

the terms and conditions of employment and create a discriminatorily abusive

working environment. Certainly, Leeth was annoyed by Bailey’s actions, but there

is no evidence of threats, quid pro quo offers and overt sexual actions other than a

few insinuating comments. See Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d

798, 808-09 (11th Cir. 2010) (“In evaluating allegedly discriminatory conduct, we

consider its frequency . . .; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes

with an employee’s work performance.”) (quotation omitted); Mendoza v. Borden,

Inc., 195 F.3d 1238, 1252 (11th Cir. 1999) (discussing prior cases where we held that

even “boorish and offensive” behavior did not amount to actionable sexual

harassment).

      We further agree with the district court’s conclusion that Leeth has not

convincingly overcome Tyson’s Faragher/Ellerth defense. The two times Leeth

                                          8
discussed the matter with a superior, her complaints were very vague, and she stated

that she did not want to pursue the matter. When she was directly asked by female

supervisor whether Bailey was bothering her, Leeth declined to say anything beyond

the fact that Bailey was “hitting a nerve.” The one time that Leeth could possibly be

seen to complain about Bailey is her statement to Ratliff that Bailey had asked Leeth

out, but Leeth did not want to press the matter further and asked Ratliff not to tell

anyone. “We have held . . . that if the plaintiff did not want the harassing behavior

reported or acted upon, then the employer would not have been placed on proper

notice of the harassment.”      Nurse BE v. Columbia Palms West Hosp. Ltd.

Partnership, 490 F.3d 1302, 1310 (11th Cir. 2007) (quotations, alterations and

citations omitted).

B. Retaliation

      Title VII’s anti-retaliation provision makes it unlawful for an employer
      to discriminate against an employee “because he has opposed any
      practice made an unlawful employment practice by this subchapter, or
      because he has made a charge, testified, assisted, or participated in any
      manner in an investigation, proceeding, or hearing under this
      subchapter.” 42 U.S.C. § 2000e-3(a). To make a prima facie showing
      of retaliation, the plaintiff must show: (1) that she engaged in statutorily
      protected conduct; (2) that she suffered adverse employment action; and
      (3) that there is “some causal relation” between the two events.

Alvarez v. Royal Atlantic Developers, Inc., 610 F.3d 1253, 1268 (11th Cir. 2010)

(citing McCann v. Tillman, 526 F.3d 1370, 1375 (11th Cir. 2008)).

                                           9
      When the evidence supporting a Title VII retaliation claim is circumstantial –

as is the case here – we apply the McDonnell Douglas burden-shifting framework.

Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1181 (11th Cir. 2010); see

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668

(1973). Once the plaintiff establishes the prima facie case, the burden shifts to the

employer to “proffer a legitimate, non-retaliatory reason for the adverse employment

action.” Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1460 (11th Cir. 1998). The

burden then shifts to the plaintiff to show by a preponderance of the evidence that the

proffered reason for the adverse action is “a pretext for prohibited, retaliatory

conduct.” Id.

      Although we have concluded that Leeth was not sexually harassed and that

Leeth never reported a claim of harassment to Tyson, we assume for the purpose of

this discussion that Leeth engaged in protected activity by asserting a claim of race

discrimination and by rebuffing Bailey’s amorous advances. Leeth contends that her

supervisors retaliated against her by (1) requiring her to work “on the line” and (2)

suspending her without pay for three days on the occasion when she refused to

perform certain tasks.

      Tyson established legitimate nonretaliatory reasons for its decision to

temporarily remove Leeth from her HACCP job and place her on the line because of

                                          10
staffing shortages as is provided for in the HCAAP technician written job description.

Moreover, the job that Leeth was assigned to, “draw/trim,” was one in which she was

experienced and the other HACCP technician was not. Leeth refused to perform the

work, and the resulting suspension was a legitimate nonretalitory response. Although

Leeth may have had legitimate medical reasons for refusing to do the work, suffering

from tendinitis is not a protected activity under Title VII.

         Leeth’s attempts to demonstrate pretext are little more than conclusory

statements to the effect that the actions were retaliatory because they were obviously

done in retaliation. She has provided no specific evidence that would “allow a

factfinder to disbelieve [Tyson’s] proffered explanation for its actions.” Combs v.

Plantation Patterns, 106 F.3d 1519, 1532 (11th Cir. 1997). “A plaintiff is not allowed

to recast an employer’s proffered nondiscriminatory reasons or substitute his business

judgment for that of the employer. Provided that the proffered reason is one that

might motivate a reasonable employer, an employee must meet that reason head on

and rebut it, and the employee cannot succeed by simply quarreling with the wisdom

of that reason.” Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en

banc).

         For the foregoing reasons, the district court’s judgment is affirmed.

         AFFIRMED.

                                           11